EXHIBIT 10.1

 

Employment Agreement

 

This Employment Agreement (“Agreement”) is made as of the 9th day of January,
2006, by and between Hooper Holmes, Inc., a New York corporation, with its
principal office at 170 Mt. Airy Road, Basking Ridge, New Jersey 07920 (the
“Company”) and James Calver, residing at 191 Weed Avenue, Stamford, Connecticut
06902 ( “Employee”).

 

RECITALS

 

The Company desires to enter into this Agreement in order to obtain the services
of Employee, and Employee desires to be employed by the Company, subject to the
terms and conditions of this Agreement.

 

Now, therefore, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the parties hereby agree as
follows:

 

1. Employment.

 

a. The Company hereby agrees to employ Employee, and Employee hereby accepts
employment with the Company in the full time position of President and Chief
Executive Officer, and Employee agrees to perform the duties and
responsibilities as are customary and inherent in such position and such other
duties as the Company’s Board of Directors (the “Board”) may specify. Employee
shall be elected to the Board effective on January 16, 2006. Employee shall be
based in Basking Ridge, N.J.

 

b. Employee agrees to devote his entire business time and energies to the
business of the Company and its subsidiary companies and to be employed by and
work for the Company.

 

c. Employee represents and warrants to the Company that he is not a party to any
agreement that would restrict or prohibit him from being employed by the
Company.

 

2. Term, Compensation and Benefits.

 

a. The term of this Agreement shall be for a period of two (2) years beginning
on January 16, 2006 and ending on January 15, 2008 and shall continue thereafter
unless terminated in accordance with the terms hereof. At the discretion of the
Compensation Committee of the Board, this Agreement may be reviewed annually by
the Compensation Committee so long as it is in effect to determine if it
continues to meet the Company’s objectives.



--------------------------------------------------------------------------------

b. Employee shall receive an annual salary of Four Hundred Thousand Dollars
($400,000) per year, payable on a pro rated basis in accordance with the
Company’s standard payroll dates, provided such payments shall not be made less
frequently than twice in each calendar month. In addition, Employee shall also
receive incentive compensation of up to Four Hundred Thousand Dollars ($400,000)
per year upon meeting certain performance goals as established by the Board,
except that for the first year of Employee’s employment this incentive
compensation shall be guaranteed so long as Employee continues to be employed by
the Company and payable in four equal installments at the end of each quarter.
All compensation shall be reduced by such deductions or amounts as are required
to be deducted or withheld by applicable laws or regulations and such other
deductions or amounts, if any, as may be authorized by Employee. Employee and
Company agree that any increase in Employee’s compensation following the
execution of this Agreement shall not require a written amendment to this
Agreement.

 

c. On or shortly after January 16, 2006, Employee will be granted options to
purchase 100,000 shares of common stock of the Company under, and in accordance
with the terms of, the Company’s existing option plans.

 

d. Employee shall be offered an Employee Retention Agreement in the form of
Exhibit A to this Agreement (“Retention Agreement”) and shall also receive the
standard benefits available to executive officers of the Company, including but
not necessarily limited to health insurance, 401K and vacation, all in
accordance with the Company’s policies and plans, as more particularly described
in the Company’s employee manuals. Employee shall also be entitled to the
benefits of the Company’s relocation plan for executives and, subject to his
continued employment, Employee may receive the benefits of this program at any
time up to March 15, 2007. Employee shall also be entitled to reimbursement for
expenses incurred in connection with his responsibilities in accordance with the
standard policies and procedures of the Company.

 

e. Employee shall be entitled to the use of a motor vehicle leased by the
Company on Employee’s behalf, the terms of such lease to be subject to the
approval of the Board.

 

3. Termination and Discharge For Cause.

 

a. At any time on or after January 15, 2008, either party may terminate this
Agreement for any reason, provided the terminating party provides no less than
twelve (12) months prior written notice to the other party. To avoid any
ambiguity, the parties agree that such notice may be provided as early as the
first anniversary of the date of this Agreement, such that the termination could
be effective as early as January 15, 2008. Any such notice shall be deemed to
have been given if hand delivered or if mailed first class, postage prepaid, to
the last known address of the party to whom notice is directed. This Agreement
shall be terminated upon the death of Employee and the Company may terminate
this Agreement upon the disability of Employee. As used in this Agreement, the
term “disability” shall mean the inability of

 

2



--------------------------------------------------------------------------------

Employee to perform his duties under this Agreement for an aggregate period of
twelve (12) weeks in any calendar year resulting from any physical or mental
disability. The determination of a disability shall be made by a physician
satisfactory to both Employee and the Company.

 

b. Employee may be terminated at any time for “cause” which shall include only
the following:

 

(i) any conduct by Employee involving dishonesty, fraud, forgery or theft
involving the Company or Employee’s employment with the Company;

 

(ii) Employee’s continued violation of a material policy of the Company for a
period of thirty (30) days after Employee’s receipt of a written notice
specifying the nature of such violation from the Company;

 

(iii) Employee being under the influence of or in the unlawful possession of
alcohol or drugs while on duty, while on Company property, while on the property
of a customer, while operating a Company owned, leased, or rented vehicle, or
while pursuing Company business in Employee’s privately owned vehicle;

 

(iv) Employee’s conviction of a crime involving dishonesty or moral turpitude;

 

(v) Employee’s material failure to perform his duties for a period of thirty
(30) days after having received a written notice specifying such failure from
the Company;

 

(vi) gross misconduct by Employee in connection with performance of his duties
hereunder for a period of thirty (30) days after having received a written
notice specifying the nature of such misconduct from the Company; or

 

(vii) Employee’s continued material breach of any of his obligations under this
Agreement for a period of thirty (30) days after having received a written
notice specifying the nature of such material breach from the Company.

 

c. It is understood and agreed that, notwithstanding any other provision of this
Agreement, except for the provisions of Sections 5 and 6 which shall continue in
force in accordance with their terms, this Agreement shall automatically
terminate and be of no further force and effect on the Effective Date, as that
term is defined in the Retention Agreement between the Company and Employee.

 

3



--------------------------------------------------------------------------------

4. Effect of Termination.

 

a. In the event that Employee’s employment is terminated by reason of the death
or disability of Employee as defined in Section 3.a. above, or by the Company
for Cause, the Company’s sole obligation to Employee hereunder shall be to pay
to him any compensation otherwise payable and owed plus reimbursement for
expenses properly incurred hereunder up to and including Employee’s last day of
employment.

 

b. In the event that the Company provides Employee with written notice, in
accordance with Section 3.a. hereof, of the termination of Employee’s employment
without cause at any time after January 15, 2007, the Company will, for the
one-year period following the delivery of such notice of termination,
(i) continue to pay to Employee his then current base salary and any incentive
compensation to which he would otherwise be entitled, and (ii) continue to
provide all other benefits in which Employee was actually enrolled immediately
prior to the notice of termination of his employment, with the exception of any
benefits that cannot be continued beyond the last day of Employee’s active
employment with the Company under the terms of the applicable agreement or plan.
This compensation and benefits will be in lieu of any other compensation and
benefits provided under this Agreement.

 

5. Confidential and Proprietary Information.

 

a. Employee understands and agrees that he will be privy to information that is
confidential in nature and proprietary to the Company. Such information shall
include, but not be limited to, client and customer lists, revenue and profit
information, and business procedures (“Confidential Information”).

 

b. Employee further understands and agrees that Confidential Information is
essential to Company’s business and that the disclosure of such Confidential
Information to a third party, including a competitor of Company, would cause
irreparable harm to the Company’s business.

 

c. Employee agrees that, except as provided in subsection 5(d), during the term
of this Agreement and following the termination hereof, Employee will keep
confidential such Confidential Information and not divulge it to any third party
or make use of such information for Employee’s own benefit. In the event of a
breach of this section by Employee, the Company shall be entitled to injunctive
relief in addition to such other legal remedies as may be available to it.

 

d. Notwithstanding the foregoing, the restrictions on use and disclosure of
Confidential Information set forth in this Agreement will not apply to
information that:

 

(i) is or becomes part of the public domain by publication or otherwise without
fault of Employee;

 

4



--------------------------------------------------------------------------------

(ii) is required to be disclosed pursuant to a court or government order or
other legal process, provided that Employee provides the Company with prompt
written notice of such compelled disclosure; or

 

(iii) is approved for disclosure or use by prior written authorization of the
Company.

 

6. Non-Competition.

 

In consideration for employment with the Company and in further consideration
for the compensation provided in Section 2(b) above, Employee agrees that during
the term of Employee’s employment, and for a period of one (1) year following
the termination of Employee’s employment with the Company, Employee will not,
directly or indirectly, individually or in concert with others, or through the
medium of any other corporation, partnership, syndicate, association, joint
venture or other entity or as an employee, officer, director, agent, consultant,
partner, member, independent contractor or otherwise, compete with the Company
or its subsidiaries in the business of providing services to the insurance
industry or such other services as are now provided by the Company or its
subsidiaries, or which are provided by the Company or its subsidiaries during
the term of Employee’s employment by Company, anywhere in the United States or
the United Kingdom.

 

7. COMPLIANCE WITH SECTION 409A OF THE CODE

 

Payments under this Agreement (including, but not limited to, any payments that
may be made under Section 4.b.) are intended to comply with Section 409A of the
Code. To the extent the requirements of Section 409A(a)(2)(B)(i) of the Code
(relating to the 6-month delay in payments to certain “specified employees” upon
separation from service) become applicable to payments under this Agreement, any
delayed payments shall made on the first day of the seventh month following the
date of Executive’s separation from service. If any compensation payable under
the terms of this Agreement would be subject to the Adverse Tax Consequences
under Section 409A, then this Agreement shall be amended in a way that avoids
the Adverse Tax Consequences under Section 409A without reducing the overall
compensation payable under this Agreement. For purposes of the preceding
sentence, “Adverse Tax Consequences under Section 409A” shall mean the
accelerated inclusion, 20% additional tax rate, and associated interest charge
that will apply to any deferred compensation included in taxable income of an
individual under Section 409A(a)(1)(B) of the Code.

 

8. Miscellaneous.

 

a. This Agreement is personal and shall not be assigned by Employee.

 

5



--------------------------------------------------------------------------------

b. This Agreement shall be binding upon and inure to the benefit of Employee,
the Company, and their respective heirs, successors and/or assigns.

 

c. This Agreement shall be construed under and governed in all respects by the
laws of the State of New Jersey, without reference to its conflicts of laws
principles. Each party to this Agreement irrevocably consents and agrees that
any legal action arising out of or in any way in connection with this Agreement
shall only be maintained in the courts of the State of New Jersey, in the County
of Somerset, or in a United States District Court located in the State of New
Jersey, and each party hereto accepts and submits to the exclusive jurisdiction
of such courts.

 

d. If a duly authorized court of competent jurisdiction shall declare any
portion or provision of the Agreement illegal or unenforceable, then the
remainder of this Agreement shall not be affected thereby and shall continue in
full force and effect. In the event that a duly authorized court of competent
jurisdiction determines that the restrictive covenants contained in this
Agreement are unenforceable because of duration and/or the area encompassed
thereby, then Employee and the Company agree that the Court making such
determinations shall have the power to reduce the term and/or area of the
restrictive covenant, and that such covenant shall be enforceable in its reduced
form.

 

e. The provisions of Sections 5 and 6 of this Agreement shall survive
termination of this Agreement and remain enforceable according to their terms.

 

f. This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement.

 

g. This Agreement shall constitute the entire agreement of the parties relating
to the subject matter hereof and shall supersede any and all prior agreements or
understandings between the parties. This Agreement may be amended only by a
written document signed by both parties.

 

IN WITNESS WHEREOF, the Employee and the Company have executed and delivered
this agreement in duplicate originals on the date indicated opposite their
names.

 

Employee:   Date: January 9, 2006

/s/ James Calver

--------------------------------------------------------------------------------

    Name:   James Calver     The Company:   Date: January 9, 2006 By:  

/s/ Benjamin A. Currier

--------------------------------------------------------------------------------

    Name:   Benjamin A. Currier     Title:   Chairman of the Board        
Hooper Holmes, Inc.    

 

6